DETAILED ACTION
Summary
This Office action is in response to reply dated June 24, 2022.  Claims 1, 2, 4, 7 and 10 are hereby entered and currently pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Thomas Sexton on July 5, 2022 after interview held on July 1, 2022.

Amendments to claims dated June 24, 2022:
7. (Currently Amended) The left-behind detection device according to claim 1, wherein the processing circuitry determines whether or not the heat source satisfying the target condition is generated in the vehicle based on detecting that the heat source is generated in an area of the vehicle that is predetermined to be a target area, wherein the processing circuitry sets, as a detection area in which the living body is to be detected, the target area where the heat source is generated, among areas in the acquired captured image.

Allowable Subject Matter
Claims 1, 2, 4, 7 and 10 are allowed.  The following is an examiner’s statement of reasons for allowance:  Day in view of Adams, DeGrazia, Friedman, Ricci, Geng and Ireri, either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687